Citation Nr: 1136218	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to February 1946 and from October 1951 to October 1953.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to a TDIU.  

In January 2010 and May 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is service-connected for the following disabilities: right leg phlebitis, evaluated as 40 percent disabling and left leg phlebitis, evaluated as 40 percent disabling.  His combined evaluation is 70 percent disabling.  

3.  Competent evidence has not been presented establishing that the Veteran's service-connected disabilities, in and of themselves, render him unable to secure and maintain gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by an October 2006 letter.  In the letter, VA informed the Veteran of the evidence necessary to substantiate the claim for a TDIU by specifying the criteria needed for that benefit.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the October 2006 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records dated from February 1997 to April 2007, and private treatment records from April 2004 to May 2011.  The Veteran was also provided a VA examination and opinions in connection with his claim on appeal.  The VA physicians reviewed the claims file, noted the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


II.  Decision  

The Veteran seeks a total disability rating based on individual unemployability due to his service-connected disabilities.  A  Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38  U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient  additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App.  532, 537 (1994).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the Court determined that the threshold factor for extraschedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, however, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

As an initial matter, the Board observes that the Court recently stated, in Rice v. Shinseki,

[W]e hold that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court held in essence that a TDIU claim is also an implicit attempt to obtain an appropriate rating for service-connected disabilities.  Rice at 453-55.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he is unemployable due to his service-connected bilateral leg phlebitis.  In his September 2006 TDIU application, he reported that he last worked full-time in December 1996 in sales at a manufacturing company.  In his May 2009 substantive appeal, the Veteran explained that his service-connected bilateral leg phlebitis causes problems walking, along with dizziness, sweating, and shortness of breath.  He further added that because of his service-connected disabilities, he has been unable to accept any employment opportunities or take vacations that require physical activity.  
The Veteran is service-connected for the following disabilities: phlebitis of the right leg, evaluated as 40 percent disabling and phlebitis of the left leg, evaluated as 40 percent disabling.  His current combined evaluation is 70 percent disabling.  Based on these ratings, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

As previously mentioned, the Veteran has indicated that he last worked full-time in December 1996 and has received his high school diploma.  His contention is that his service-connected right and left leg phlebitis prevents him from walking, which in turn, renders him unemployable.  Thus, the fundamental question herein is whether the Veteran's service-connected bilateral leg phlebitis renders him unemployable.  

In June 2010, the Veteran was afforded a general medical examination.  It was noted that the Veteran's past medical history includes peripheral vascular disease, hyperlipidemia, hypertension, and coronary artery disease.  Six stents were placed in his heart in 1995, double bypass surgery was performed in 1996, a pacemaker was placed in 1997 with a replacement in 2003, and in August 2009, the Veteran underwent aortoiliac endovascular aneurysm repair with femoral to femoral bypass.  The examiner noted that symptoms from coronary artery disease included generalized weakness and dyspnea.  A diagnosis of peripheral vascular disease was also noted.  It was also reported that the Veteran has been diagnosed with chronic venous insufficiency.  The VA examiner stated that the chronic venous insufficiency was due to the Veteran's many years of military service and has worsened over the years.  She further stated that due to his chronic venous stasis disease, he has had significant limitation in his ambulation as walking has become considerably difficult.  The VA examiner added that "it is clear that he has a mostly sedentary life due to his worsening problem."  With regard to the Veteran's service-connected bilateral leg phlebitis, it was reported that it prevents him doing a lot of walking.  After a physical examination of the Veteran, the VA examiner concluded that his service-connected disability of bilateral post phlebitic syndrome alone "renders him unable to secure or follow a substantially gainful occupation."  She explained that the Veteran is unable to ambulate and is essentially sedentary.

Since the June 2010 VA examiner took into consideration the Veteran's other nonservice-connected leg disorders in reaching her opinion, rather than considering only the two service-connected disabilities, an addendum opinion was solicited.  According to the October 2010 VA addendum opinion report, a different VA examiner reviewed the Veteran's claims file, including his medical records.  She reported a diagnosis of chronic venous insufficiency and venous stasis.  The VA physician opined that his service-connected disability of phlebitis "does not alone render him unable to engage in substantially gainful employment."  She explained that the Veteran has multiple medical comorbidities, and his peripheral arterial disease and claudication are not related to or aggravated by his service-connected phlebitis.  She further added that his limitations on ambulation secondary to the chronic venous insufficiency pain have not been established as the sole cause for burden of disease.  

In June 2011, the Veteran's claims file was returned to the VA physician who conducted the actual examination of the Veteran in June 2010, to obtain an opinion with more supportive rationale.  The June 2011 VA physician reviewed the Veteran's claims file as well as the June 2010 VA examination report, of which she conducted.  She opined that the Veteran's service-connected bilateral leg phlebitis "does not alone render him unable to secure or follow a substantially gainful occupation."  She explained that the Veteran has multiple other medical comorbidities that prevent him from being employed.  

Private and VA outpatient treatment records reflect treatment for not only the Veteran's service-connected bilateral leg phlebitis, but also for nonservice-connected disorders including chronic venous insufficiency, venous stasis, peripheral arterial disease, edema, peripheral vascular disease, coronary artery disease, hypertension, and hyperlipidemia.  

In support of his claim, the Veteran has submitted several private medical statements regarding his service-connected bilateral phlebitis.  In an April 2009 private medical statement, P.D.P. M.D., noted that the Veteran has been suffering from worsening varicose veins, venous stasis dermatitis, and edema since June 2008.  He stated that the Veteran is "not a good candidate for work given his advanced age and venous changes."  In an undated physician's questionnaire regarding unemployability, A.W. M.D., opined that the Veteran's service-connected disabilities render him unemployable.  She explained that severe peripheral vascular disease with claudication, along with repeated bouts of thrombophelbitis has required hospitalization.  The severe venous stasis has caused problems ambulating and difficulty standing on his feet.  Finally, in May 2011, Dr. A.W. submitted an additional opinion.  She concluded that the Veteran is totally disabled and not employable due to his "multiple medical problems."  She explained that his continued worsening of his chronic venous insufficiency, and venous stasis has caused prominent pigmentation causing him to develop multiple leg ulcerations requiring hospitalization with intravenous (IV) antibiotics and prolonged immobilization.  Dr. A.W. stated that "[t]his alone confirms his [70]% disability and his unemployability (TDIU)."  

After considering the evidence of record, the Board finds that the preponderance of the evidence is against the award of a TDIU.  Although the Veteran does meet the schedular criteria for consideration for a TDIU, the competent evidence of record does not suggest he is unemployable from all forms of gainful employment due to his service-connected disabilities alone.  See 38 C.F.R. § 4.16(a).  The Veteran has already been awarded a 70 percent combined disability rating for his service-connected bilateral leg phlebitis.  Such an award reflects a significant level of impairment, as demonstrated by the evidence; however, unemployability has not been shown.  As mentioned above, both VA physicians concluded that the Veteran's service-connected disabilities alone do not render him unemployable.  Rather, it is his service-connected disabilities along with multiple other medical comorbidities that prevent him from being employed.  These opinions were based both on physical examination of the Veteran, as well as review of the Veteran's medical history within the claims file.  

The Board acknowledges the submitted private medical statements and accepts these as true statements.  However, the Board observes that the health reasons specified do not distinguish between the Veteran's service-connected and nonservice-connected disabilities.  All three private medical statements conclude that the Veteran is unemployable due to both his service-connected disabilities and nonservice-connected disabilities.  Additionally, one of the private medical statements considers age, which is strictly forbidden.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Therefore, the Board has given little to no probative value to the private medical opinions.  Thus, the Board considers the VA physicians' opinions adequate, and the Veteran was found not to be precluded from all forms of gainful employment due to his service-connected disabilities alone.  

Thus, the rating criteria contemplate the severity and symptomatology of the Veteran's service-connected bilateral leg phlebitis.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The medical evidence of record also does not present such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral leg phlebitis is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010).   

The Veteran and his representative have asserted that the Veteran's service-connected bilateral leg phlebitis prevent all forms of employment; however, as laypersons, the Veteran and his representative are not capable of making medical conclusions; thus, their statements regarding causation are not competent evidence.  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Venous disorders, however, are complex disorders which require specialized training for a determination as to any effect on employment and daily activities.  Overall, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, in and of themselves, renders him unemployable.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


